Citation Nr: 0636346	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-05 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for an acquired 
psychiatric disorder.


FINDING OF FACT

The veteran's psychiatric disorder first manifested many 
years after his separation from service and is unrelated to 
his period of service or to any aspect thereof.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  See also Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Service connection for 
certain chronic diseases, including psychoses, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The veteran contends that he has an acquired psychiatric 
disorder related to his period of active service.  After 
considering the veteran's claim in light of the record and 
the applicable law, however, the Board concludes that the 
preponderance of the evidence is against the claim, and the 
appeal will be denied.

The veteran's service medical records show that he underwent 
medical evaluation in April 1973 after complaining of drug 
and alcohol dependency.  No psychiatric abnormalities, 
however, were found at that time, and the veteran was not 
recommended for further psychiatric evaluation.  There are no 
further treatment records relating to a psychiatric disorder.  
On examination in June 1973, prior to his separation from 
service, no psychiatric abnormalities were found.  As the 
veteran's service medical records are negative for any 
findings or diagnosis of an acquired psychiatric disorder, 
the Board finds that chronicity in service is not established 
in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
psychiatric disorder.  38 C.F.R. § 3.303(b).  The first post-
service clinical evidence relating to treatment for a 
psychiatric disorder is dated in September 2001, many years 
after the veteran's separation from service.  At that time, 
the veteran complained of depression.  He stated that he had 
never before been treated with antidepressants.  The treating 
provider noted that the veteran currently had a variety of 
situational problems, including caring for elderly parents 
and grandparents, and difficulty finding employment.  The 
veteran indicated that he would like to speak to a mental 
health professional regarding his depression.  Treatment 
records dated the same day as his initial complaint of 
depression show that the veteran was prescribed an 
antidepressant.  Subsequent treatment records dated to 
December 2003 show that the veteran continued to take the 
antidepressant prescribed but do not show that he received 
regular treatment for his psychiatric disorder.  At no time 
did any treating provider relate his psychiatric disorder to 
his period of active service.

The veteran was first treated for a psychiatric disorder in 
September 2001, approximately 28 years after his separation 
from service.  Given the length of time between his 
separation from service and the initial treatment, the 
veteran is not entitled to service connection for an acquired 
psychiatric disorder on a presumptive basis.  Additionally, 
in view of the lengthy period without treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no evidence establishing a medical 
nexus between military service and the veteran's psychiatric 
disorder.  Thus, service connection for an acquired 
psychiatric disorder is not warranted.

The Board has considered the veteran's assertions that his 
psychiatric disorder is related to his service.  However, as 
a layperson, the veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  See 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, 
however, must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In July 2002, and several times thereafter, the RO provided 
Pelegrini-compliant notice to the veteran with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Any defect with regard to the timing or content 
of the notice to the appellant is harmless because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with a December 
2003 re-adjudication of the claim by the RO subsequent to 
receipt of the required notice.  

The RO has also, in a March 2006 letter, provided the 
requisite notification regarding disability ratings and 
effective dates of any award.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  

VA has satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.







____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


